EXHIBIT 10.31

 

AGREEMENT

 

This Agreement is entered into as of the 24th day of March, 2005 by and between
Ibis Technology Corporation, a Massachusetts corporation (the “Company”) and
William Schmidt (the “Executive”).

 

WHEREAS the Executive is Chief Financial Officer of the Company and has been
employed in such capacity since May 2004;

 

WHEREAS because of the skills and experience of the Executive and his knowledge
of the Company, his service to the Company is very important to the future
success of the Company;

 

WHEREAS the Executive desires to enter into this Agreement to provide him with
certain financial protection in the event that his employment terminates for
certain reasons in connection with or within a period of time after a change of
control of the Company; and

 

WHEREAS the Board of Directors of the Company has determined that it is in the
best interests of the Company to enter into this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Executive agree as
follows:

 

1.             DEFINITIONS.

 

(a)           Cause.  As used herein, “Cause” shall mean a termination for one
or more of the following reasons, as determined by a majority vote of the
Board:  (i) Executive’s continuing failure to render services to the Company in
accordance with his assigned duties and such failure of performance continues
for a period of more than 120 days after notice thereof has been provided to the
Executive by the Board; (ii) the Executive’s willful misconduct or gross
negligence; (iii) the Executive is convicted of a felony, either in connection
with the performance of his obligations to the Company or which conviction
materially adversely affects his ability to perform such obligations, or
materially adversely affects the business activities, reputation, goodwill or
image of the Company; (iv) willful disloyalty, deliberate dishonesty, and breach
of fiduciary duty; (v) the commission by the Executive of an act of fraud,
embezzlement or deliberate disregard of the rules or policies of the Company
which results in significant loss, damage or injury to the Company; (vi) the
Executive’s willful unauthorized disclosure of any trade secret or confidential
information of the Company; or (vii) Executive’s willful commission of an act
which constitutes unfair competition with the Company or which induces any
employee or customer of the Company to break a contract with the Company.

 

In making any determination under this Section 1(a), the Board shall act fairly
and in utmost good faith and shall give the Executive an opportunity to appear
and be heard at a meeting of the Board or any committee thereof and present
evidence on his behalf.  For purposes of this Section, no act, or failure to
act, by the Executive shall be considered “willful” unless

 

1

--------------------------------------------------------------------------------


 

done, or admitted to be done, by the Executive in bad faith and without
reasonable belief that such action or omission was in the best interest of the
Company.

 

(b)           Change Of Control.  As used herein, a “Change of Control” shall be
deemed to have occurred if (i) there is a sale or transfer of all or
substantially all of the assets of the Company in one or a series of
transactions; (ii) any “person,” as such term is used in Section 13(d) of the
Securities Exchange Act of 1934, as amended (or any successor provision) (the
“Exchange Act”), together with all “affiliates” and “associates” (as such terms
are defined in Rule 12b-2 under the Exchange Act or any successor provision) of
such person, shall become the “beneficial owner” or “beneficial owners” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act or any successor
provision), directly or indirectly, of securities of the Company representing in
the aggregate thirty percent (30%) or more of either (1) the then outstanding
shares of common stock of the Company or (2) the combined voting power of all
then outstanding securities of the Company having the right under ordinary
circumstances to vote in an election of the Board of Directors of the Company
(hereafter referred to as an “Acquisition”); PROVIDED, that, notwithstanding the
foregoing, an Acquisition shall not be deemed to have occurred for purposes of
this clause (ii) solely as the result of an acquisition of securities by the
Company which, by reducing the number of shares of common stock or other voting
securities outstanding, increases (x) the proportionate number of shares of
common stock beneficially owned by any person to thirty percent (30%) or more of
the common stock then outstanding or (y) the proportionate voting power
represented by the voting securities beneficially owned by any person to thirty
percent (30%) or more of the combined voting power of all then outstanding
voting securities; or (iii) there is a merger or consolidation between the
Company and an entity other than a subsidiary of the Company in which the
Company is not the continuing or surviving corporation and pursuant to which the
holders of the Company’s voting stock immediately prior to such merger or
consolidation would not be the holders immediately after such merger or
consolidation of at least 50% of the voting stock of the continuing or surviving
corporation.

 

©             Good Reason.  As used herein, a “Good Reason” shall mean a
material change in the Executive’s authority, functions, duties or
responsibilities as Chief Financial Officer of the Company (including, without
limitation, material changes in the control or managerial structure of the
Company) which would cause his position with the Company to become of less
dignity, responsibility, importance or scope than his position on the date
hereof or as of any subsequent date prior to the Change of Control, a reduction
in the Executive’s salary or a material reduction in benefits from the amount of
salary paid or the value of the benefits available on the date hereof or as of
any subsequent date prior to the Change of Control, a transfer of the principal
location of the place of performance of the Executive’s duties from the Danvers,
Massachusetts area without the Executive’s consent, or the failure of the Board
of Directors of the Company to elect the Executive as Chief Financial Officer of
the Company at any time such elections are made, or removal from such office of
the Company, PROVIDED that such material change is not in connection with a
termination of the Executive’s employment for Cause, and, PROVIDED, FURTHER,
that any notice of termination by the Executive for Good Reason shall be given
by him within ninety (90) days of when he becomes aware of such change, of such
failure or removal.

 

--------------------------------------------------------------------------------


 

2.             SEVERANCE COMPENSATION.  In the event that at or near the time
of, in connection with, or within a period of two (2) years after, a Change of
Control, the Executive’s employment with the Company is terminated either (i) by
the Company other than for Cause or (ii) by the Executive for a Good Reason,
then the Company, within ten (10) days of the applicable termination date, shall
pay to the Executive, in addition to any amounts due to Executive for services
rendered prior to the termination date, a lump sum amount equal to one (1) times
the Executive’s highest Annual Salary during the preceding three year period,
including the year of such termination.  Annual Salary shall mean Executive’s
annual base salary and bonus, excluding reimbursements and amounts attributable
to stock options and other non-cash compensation.

 

3.             CONTINUATION OF BENEFITS.  In the event that at the time of, in
connection with, or within a period of (2) two years after a Change in Control,
the Executive’s employment with the Company is terminated either (i) by the
Company other than for Cause or (ii) by the Executive for a Good Reason, then
the Company shall arrange to provide the Executive with life, disability, group
dental and health insurance benefits substantially similar to those the
Executive was receiving, immediately prior to the termination, until the earlier
of (a) one (1) years following his termination date, or (b) the date upon which
she becomes eligible for such coverage offered by a subsequent employer. 
Executive’s termination date shall be the date of any qualifying event under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) and the COBRA
coverage that may be available to Executive, if any, shall be offset by any
period of coverage provided hereunder.

 

3A.          SPECIFIED EMPLOYEE.  Notwithstanding the provisions of Sections 2
and 3, if the Executive is a “specified employee” within the meaning of Section
409A(a)(2)(B) of the Internal Revenue Code of 1986, as amended (the “Code”),
then payment of the amount described in Section 2(a) shall be made on the date
which is six (6) months after the applicable termination date or, if earlier,
the date of death of the Executive, and the benefit described in Section 3 shall
commence on the date which is six (6) months after the applicable termination
date and, subject to the other provisions of Section 3, continue until thirty
(30) months after the applicable termination date.

 

4.             NO DUPLICATION OF COMPENSATION OR BENEFITS.  The Executive’s
severance compensation and benefits set forth in Sections 2 and 3 above shall
replace, and be provided in lieu of, any severance compensation and benefits
that may be provided to Executive under any other agreement, PROVIDED, that this
prohibition against duplication shall not be construed to otherwise limit
Executive’s rights as to payments or benefits provided under any pension plan
(as defined in Section 3(2) of the Employee Retirement Income Security Act of
1974, as amended), deferred compensation, stock, stock option or similar plan
sponsored by the Company.

 

5.             ENFORCEABILITY; REDUCTION.

 

(a)           If any provision of this Agreement shall be deemed invalid or
unenforceable as written, this Agreement shall be construed, to the greatest
extent possible, or modified, to the extent allowable by law, in a manner which
shall render it valid and enforceable and any limitation on the scope or
duration of any provision necessary to make it valid and enforceable

 

3

--------------------------------------------------------------------------------


 

shall be deemed to be a part thereof.  No invalidity or unenforceability of any
provision contained herein shall affect any other portion of this Agreement.

 

(b)           Notwithstanding anything provided herein, if the Executive is a
“disqualified individual” (as defined in Section 280G of the Internal Revenue
Code (“Code”), and the severance compensation and continuation of benefits
provided for in Sections 2 and 3 hereof (collectively “Severance Compensation”)
together with any other payments which the Executive has the right to receive
from the Company (or its affiliates and subsidiaries), would constitute a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), the
Severance Compensation shall be reduced.  The reduction shall be in an amount so
that the present value of the total amount received by the Executive from the
Company (or its affiliates and subsidiaries) will be one dollar ($1.00) less
than three (3) times the Executive’s Base Amount (as defined in Section 280G of
the Code) so that no portion of the amounts received by the Executive shall be
subject to the excise tax imposed by Section 4999 of the Code (excise tax).

 

The determination as to whether any reduction in Severance Compensation is
necessary and the amount of any such reduction shall be made by the Company’s
independent public accountants (the “Accounting Firm”) which shall provide
detailed supporting calculations both to the Company and to the Executive within
fifteen (15) business days of the Executive’s termination date.  Any such
determination by the Accounting Firm shall be conclusive and binding upon the
Executive and the Company.  The Executive shall determine which part of the
Severance Compensation shall be eliminated or reduced consistent with the
requirements of this Section 5 and shall notify the Company promptly in writing;
PROVIDED, that if the Executive does not make such determination within ten (10)
business days of the receipt of the calculations made by the Accounting Firm,
the Company shall determine which part of the Severance Compensation shall be
eliminated or reduced consistent with the requirements of this Section 5 and
shall notify the Executive promptly in writing of such election.

 

If through error or otherwise the Executive should receive payments under this
Agreement, together with other payments the Executive has the right to receive
from the Company (or its affiliates and subsidiaries), in excess of one dollar
($1.00) less than three times his Base Amount, the Executive shall immediately
repay the excess to the Company upon notification that an overpayment has been
made.

 

6.             MITIGATION.  The Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise, nor shall the amount of any payment provided for herein be reduced
by any compensation earned by the Executive as the result of employment by
another employer or by retirement benefits after the termination date or
otherwise.

 

7.             NOTICES.  All notices, requests, consents and other
communications hereunder shall be in writing, shall be addressed to the
receiving party’s address set forth below or to such other address as a party
may designate by notice hereunder, and shall be either (i) delivered by hand,
(ii) made by telex, telecopy or facsimile transmission, (iii) sent by overnight
courier, or (iv) sent by registered or certified mail, return receipt requested,
postage prepaid.

 

--------------------------------------------------------------------------------


 

If to the Company:

 

 

Ibis Technology Corporation

 

 

 

32 Cherry Hill Drive

 

 

 

Danvers, MA 01923

 

 

 

Attn: Board of Directors

 

If to the Executive:

 

 

William Schmidt

 

All notices, requests, consents and other communications hereunder shall be
deemed to have been given either (i) if by hand, at the time of the delivery
thereof to the receiving party at the address of such party set forth above,
(ii) if made by telex, telecopy or facsimile transmission, at the time that
receipt thereof has been acknowledged by electronic confirmation or otherwise,
(iii) if sent by overnight courier, on the next business day following the day
such notice is delivered to the courier service, or (iv) if sent by registered
or certified mail, on the 5th business day following the day such mailing is
made.

 

8.             ENTIRE AGREEMENT.  This Agreement embodies the entire agreement
and understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof.  No statement, representation, warranty,
covenant or agreement of any kind not expressly set forth in this Agreement
shall affect, or be used to interpret, change or restrict, the express terms and
provisions of this Agreement.

 

9.             MODIFICATIONS AND AMENDMENTS.  The terms and provisions of this
Agreement may be modified or amended only by written agreement executed by all
parties hereto.

 

10.           WAIVERS AND CONSENTS.  The terms and provisions of this Agreement
may be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions.  No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar.  Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

 

11.           ASSIGNMENT.  The rights and obligations under this Agreement may
not be assigned by either party hereto without the prior written consent of the
other party.

 

5

--------------------------------------------------------------------------------


 

12.           INDEPENDENT ADVICE; BENEFIT.  The Executive agrees and
acknowledges that he has had the opportunity to seek independent advice from
legal, accounting and tax advisors of his own choosing in connection with this
Agreement.  All statements, representations, warranties, covenants and
agreements in this Agreement shall be binding on the parties hereto and shall
inure to the benefit of the respective successors and permitted assigns of each
party hereto.  Nothing in this Agreement shall be construed to create any rights
or obligations except among the parties hereto, and no person or entity shall be
regarded as a third-party beneficiary of this Agreement.

 

13.           GOVERNING LAW.  This Agreement and the rights and obligations of
the parties hereunder shall be construed in accordance with and governed by the
law of the Commonwealth of Massachusetts, without giving effect to the conflict
of law principles thereof.

 

14.           JURISDICTION AND SERVICE OF PROCESS.  Any legal action or
proceeding with respect to this Agreement may be brought in the courts of the
Commonwealth of Massachusetts or of the United States of America for the
District of Massachusetts.  By execution and delivery of this Agreement, each of
the parties hereto accepts for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts.  Each of the
parties hereto irrevocably consents to the service of process of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by certified mail, postage prepaid, to the party at its address set
forth in Section 7 hereof.

 

15.           NO WAIVER OF RIGHTS, POWERS AND REMEDIES.  No failure or delay by
a party hereto in exercising any right, power or remedy under this Agreement,
and no course of dealing between the parties hereto, shall operate as a waiver
of any such right, power or remedy of the party.  No single or partial exercise
of any right, power or remedy under this Agreement by a party hereto, nor any
abandonment or discontinuance of steps to enforce any such right, power or
remedy, shall preclude such party from any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder.  The election of any
remedy by a party hereto shall not constitute a waiver of the right of such
party to pursue other available remedies.  No notice to or demand on a party not
expressly required under this Agreement shall entitle the party receiving such
notice or demand to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the party giving such
notice or demand to any other or further action in any circumstances without
such notice or demand.

 

16.           COUNTERPARTS.  This Agreement may be executed in one or more
counterparts, and by different parties hereto on separate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

COMPANY:

 

 

 

 

 

IBIS TECHNOLOGY
CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Authorized Officer

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

WILLIAM SCHMIDT

 

--------------------------------------------------------------------------------